Title: To George Washington from Thomas Montgomerie, 14 November 1788
From: Montgomerie, Thomas
To: Washington, George



Dear Sir
Dumfries [Va.] 14th Novr 1788

Mr Wilson called on me on his way to James river, and informed me that you had consented to the 20th Inst. for the settlement of the Accounts concerning your administration, to which at the time I could have no objection—but since that, a Sale of 2000 Hhds of public Tobo has been advertised at Richmond on the 25th Inst., which may necessarily oblige me to attend there—in every event the correspondence, the watchfullness and the establishment of funds in view of so considerable an object and purchase, call for all my attentions (in this time of scarcity of Cash) and forbid my taking up other objects for a time—I crave, therefore, that I may be permitted to be discharged from my present pursuits, before I address you again to name another day that shall be agreeable to you—I name to you my business that, you may see ⟨that⟩ it can be only matters of consequence that I would allow to interfere with an engagement in which you are concerned—I have the honor to be with great respect and regard Dear Sir Your most Obt Hube Servt

Thos Montgomerie

